Citation Nr: 0011293	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-48 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed kidney 
disorder.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the RO.  



REMAND

The veteran asserted, in an April 1996 claim for VA benefits, 
that he had defective kidneys since birth and that this 
condition had been aggravated by service.  Additionally, in 
an undated written statement, the veteran asserted that he 
had had no problems with his kidneys until service and now 
knew that his in-service problems were related to his claimed 
current kidney disability.  An April 1999 statement by the 
veteran's representative reiterated the veteran's assertions 
that the claimed current kidney disorder had begun in 
service.  

The veteran's September 1979 report of enlistment medical 
examination included no evidence of a kidney disorder or any 
other disorder except for the presence of some identifying 
body marks and asymptomatic external hemorrhoids.  

The veteran's service medical records showed treatment for 
internal and external hemorrhoids and for a type I rectal 
prolapse.  Entries in the veteran's chronological record of 
medical care showed treatment in 1980 for complaints of mid 
and right lower abdominal pain with various diagnoses, 
including those of possible appendicitis, constipation, doubt 
appendicitis, consider obstruction and possible liver or 
gallstones problem.  An October 1981 report of elective 
rectal surgery noted that the liver, kidneys and spleen were 
not palpable and indicated the absence of masses, tenderness 
and rebound tenderness.  In an April 1982 dental medical 
history, the veteran reported that he had never been treated 
for kidney disease.  

In the veteran's April 1996 claim for service connection, the 
veteran noted relevant treatment at Eisenhower Hospital in 
Colorado Springs, Colorado in 1984 and at the University of 
Virginia in 1985.  With his claim, the veteran also submitted 
an authorization for release of information in which he 
claimed treatment in 1982 and from July 1996 to the present 
at the medical facility at the University of Virginia.  

An April 1996 report of VA nephrological examination noted a 
history of alcohol abuse, head trauma with post-traumatic 
seizure disorder and right ureteral obstruction requiring a 
stent in 1984.  The report also noted that the veteran 
reported that the stent had been removed and that he was told 
that his kidneys would fail after five or six years.  The 
report noted a subjective complaint of occasional right 
abdominal pain and included diagnoses of alcohol abuse, 
seizure disorder (post-traumatic versus alcohol withdrawal) 
and questioned history of ureteral obstruction.  The report 
noted that a genitourinary referral might have been needed.  

In May 1999 statements, the veteran indicated that he was 
obtaining additional medical evidence for the RO's 
consideration, which he expected to obtain within 90 days, 
and stated that he was having his service medical records 
reviewed by a medical specialist.  The RO deferred action on 
his claim for 90 days to allow him to submit additional 
evidence.  

The Board notes that evidentiary assertions by a claimant are 
accepted as true for purposes of determining whether a claim 
is well grounded, except where the evidentiary assertions are 
inherently incredible or beyond the competence of the person 
making them.  King v. Brown, 5 Vet. App. 19 (1993).  It is 
significant to note that the record does not contain medical 
evidence to support his own lay assertions that he currently 
suffers from a kidney disability due to injury or disease 
which was incurred in or aggravated by service.  

Although the Board is cognizant of the veteran's assertion 
that his claimed current kidney disorder began in or was 
aggravated by service, the record contains no competent 
evidence which suggests that he currently suffers from a 
kidney disorder due to service.  Where a determinative issue 
involves a question of medical diagnosis or causation, 
competent evidence is required to render the claim plausible.  
See Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, 
the veteran is not competent to make such a determination.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  See Morton v. West, 12 Vet. App. 477 
(1999).  VA is, however, obligated under 38 U.S.C.A. 
§ 5103(a) to advise an applicant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the applicant of the evidence necessary to be submitted with 
a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Thus, the veteran must be advised that, in order to make his 
claim well grounded, he must submit medical evidence to 
establish that he currently has a kidney disability due to 
disease or injury which was incurred in or aggravated by 
service.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  To 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to instruct the veteran that he should 
submit all medical evidence which tends 
to support his assertions that he 
currently suffers from a kidney 
disability due to disease or injury which 
was incurred in or aggravated by service.  
This should include copies of any medical 
records from Eisenhower Hospital, the 
University of Virginia Hospital and any 
other report from a private medical 
specialist.  

2.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim in light of 
any additional evidence.  All indicated 
development should be undertaken in this 
regard.  If the issue remains denied, the 
veteran should be furnished with a 
Supplemental Statement of the Case, which 
includes all relevant laws and 
regulations, and be given an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


